Citation Nr: 0729870	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
vaginitis.

3.  Entitlement to service connection for dry skin as 
secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for a bilateral hearing 
loss disability as secondary to the service-connected 
diabetes mellitus.

5.  Entitlement to service connection for urinary tract 
infections as secondary to the service-connected diabetes 
mellitus.

6.  Entitlement to service connection for cramps of the right 
lower extremity as secondary to the service-connected 
diabetes mellitus.

7.  Entitlement to service connection for cramps of the left 
lower extremity as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 2003 to July 
2004.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript of this hearing has been included in the 
claims folder.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, entitlement to an 
initial compensable evaluation for vaginitis, and entitlement 
to service connection for dry skin, urinary tract infections, 
cramps of the right lower extremity, and cramps of the left 
lower extremity, all claimed as secondary to the service-
connected diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required by the 
appellant.

FINDING OF FACT

The veteran does not have a bilateral hearing loss disability 
which is is due to any incident or event in active military 
service, sensorineural hearing loss as an organic disease of 
the nervous system is not shown to have been manifest to a 
compensable degree within one year after her separation from 
service, and hearing loss is not proximately due to her 
service-connected diabetes mellitus.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, an organic disease of the nervous 
system (e.g., sensorineural hearing loss) may not be presumed 
to have been incurred in service, and hearing loss is not it 
proximately due to or the result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2005, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The March 2005 letter informed the veteran that VA 
would assist her in obtaining evidence necessary to support 
her claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records showing she has a current disability as 
well as records showing a relationship between her claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of the March 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, any such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2007).  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & West 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran contends that she has a hearing loss, worse on 
the left side, which is causally related to her service-
connected diabetes mellitus.

The pertinent evidence of record includes the veteran's 
service medical records (SMRs) which show that her hearing 
was within normal limits.  The evidence that was developed 
after service, to include both VA and private treatment 
records, do not show any treatment for or diagnosis of a 
bilateral hearing loss. 

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
disability, claimed as secondary to the service-connected 
diabetes mellitus, has not been established.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

As noted above, the SMRs are completely silent as to any 
complaints of or treatment for a hearing loss disability.  
Significantly, there is also no objective evidence of the 
current existence of a bilateral hearing loss disability.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau; Buchanan, supra.  Here, the veteran is 
competent to say that she experiences a subjective loss of 
hearing.  However, the Board does not believe that a 
bilateral hearing loss disability under the regulation, as 
contrasted to complaints of decreased hearing, is subject to 
lay diagnosis.  The veteran has not demonstrated that she has 
the expertise required to diagnose a bilateral hearing loss 
disability for VA purposes.  

The fact remains that there is no indication that any hearing 
loss was present in service or that any diagnosed bilateral 
hearing loss disability is currently present.  The Board 
notes that no VA examination has been performed in this case; 
however, because there is no event, injury, or disease in 
service, or any currently diagnosed hearing loss present, we 
find that a VA medical opinion as to the relationship between 
the service-connected diabetes mellitus and a bilateral 
hearing loss disability is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of America v. the 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Accordingly, 
the Board finds that the weight of the evidence is against 
the presence of a current disability, a disease or injury in 
service, and a causal nexus between the two or to any 
service-connected disorder.  The preponderance of the 
evidence is thus against the claim for service connection for 
a bilateral hearing loss, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability as secondary to the service-connected 
diabetes mellitus is denied.


REMAND

The veteran seeks increased evaluations for her service-
connected diabetes mellitus, rated as 20 percent disabling, 
and service-connected vaginitis, rated at 0 percent.  She has 
also requested service connection for dry skin, urinary tract 
infections, and cramps of the right and left lower 
extremities, all claimed as secondary to the service-
connected diabetes mellitus. 

The evidence of record contains letters from two private 
physicians, written in May and June 2006, which indicate 
treatment for her diabetes, as well as complaints about dry 
skin, urinary tract infections, and cramps and pain in the 
lower extremities.  No attempt has been made to obtain these 
records; since they may be relevant to the claims on appeal, 
the Board finds that such an attempt must be made.

The veteran was last examined by VA in April 2005.  
Initially, the claims folder had not been made available to 
the examiner to review in conjunction with the examination.  
In regard to the service-connected diabetes mellitus, this 
examination had indicated that the veteran's condition had 
not necessitated the restriction of any activities.  However, 
the June 2006 letter from her private physician suggests the 
possibility that her activities were more limited, as did her 
hearing testimony before the undersigned.  Therefore, it is 
found that the VA examination may no longer provide an 
accurate picture of the degree of disability caused by the 
diabetes. 

The evidence of record indicates that service connection and 
the noncompensable evaluation assigned to the veteran's 
vaginitis were effected based on a September 2004 private 
treatment note (which had related this condition to her 
diabetes mellitus).  The noncompensable evaluation was 
assigned because there was no evidence then of record which 
suggested that this condition required continuous treatment.  
However, May 2006 correspondence from her private physician 
referred to a history of several episodes of vaginitis.  
Therefore, the Board finds that an examination is needed in 
order to obtain a more accurate picture of the degree of 
disability resulting from the service-connected vaginitis.

In regard to the claims for service connection for dry skin, 
urinary tract infections, and cramps of both lower 
extremities, the Board notes that no opinion has been 
obtained as to whether these conditions may be etiologically 
related to the veteran's service-connected diabetes mellitus.  
Such opinions must be obtained prior to a final determination 
of the veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2006).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that she 
sign and return consent forms authorizing the 
release to VA of treatment records held by 
Dr.'s J.K.B. and A.L.  Once these consent forms 
have been obtained, the records from these 
physicians must be obtained and associated with 
the claims folder.  All attempts to obtain 
these records must be documented for the claims 
folder.  If the records cannot be located or 
are otherwise unavailable, it must be so 
stated, in writing, for the record.  

2.  Once the records requested in paragraph (1) 
have been obtained, afford the veteran an 
endocrinology examination in order to ascertain 
the current nature and degree of severity of 
the service-connected diabetes mellitus.  The 
claims folder must be made available to the 
examiner to review in conjunction with the 
examination and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed.  The examiner should 
specifically indicate whether the veteran's 
diabetes requires the use of insulin, a 
restricted diet, and regulation of activities 
for treatment.  All special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed must be 
provided.

3.  Once the records requested in paragraph (1) 
have been obtained, the afford the veteran 
dermatological, urological, and neurological 
examinations.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  

a.  The dermatological examiner should 
indicate whether the veteran suffers from a 
skin disorder manifested by dry skin.  This 
examiner must also render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any diagnosed skin 
disorder is causally or etiologically 
related to, or has been aggravated by, the 
service-connected diabetes mellitus, or 
whether such a relationship is unlikely 
(less than a 50-50 probability). 

b.  The urological examiner should indicate 
whether the veteran suffers from recurrent 
urinary tract infections, and should also 
render an opinion as to whether it is at 
least as likely as not (at least a 50-50 
probability) that any diagnosed urinary 
tract infections are etiologically related 
to, or aggravated by, the service-connected 
diabetes mellitus, or whether such a 
relationship is unlikely (less than a 50-50 
probability).

c.  The neurological examiner should 
indicate whether the veteran suffers from 
any disorder manifested by cramps of the 
lower extremities, to include neuropathy, 
and should also render an opinion as to 
whether it is at least as likely as not (at 
least a 50-50 probability) that any 
diagnosed disorders of the lower 
extremities, to include cramps or 
neuropathy, are etiologically related to, or 
aggravated by, the service-connected 
diabetes mellitus, or whether such a 
relationship is unlikely (less than a 50-50 
probability).

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  After the above-requested development has 
been completed, the veteran's claims for an 
evaluation in excess of 20 percent for the 
diabetes mellitus, for a compensable evaluation 
for vaginitis, and for service connection for 
dry skin, urinary tract infections, and cramps 
of both lower extremities, all secondary to the 
service-connected diabetes mellitus, must be 
readjudicated.  If any of the decisions remain 
adverse to the appellant, she and her 
representative must be provided with an 
appropriate supplemental statement of the case, 
as well as an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


